Case 1:19-cv-00624-TH-ZJH Document 16 Filed 09/16/21 Page 1 of 2 PageID #: 48




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

DAVID MARC RATCLIFF                              §

VS.                                              §                CIVIL ACTION NO. 1:19cv624

WARDEN, FCI BEAUMONT MEDIUM                      §

       MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner David Marc Ratcliff, formerly an inmate confined at the Federal Correctional

Complex in Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing the petition.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. Petitioner filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       After careful consideration, the court concludes petitioner’s objections should be overruled.

A review of the Bureau of Prisons website reveals petitioner is no longer confined on this sentence.

See https://www.bop.gov/inmateloc/. Therefore, the above-styled petition is moot.
Case 1:19-cv-00624-TH-ZJH Document 16 Filed 09/16/21 Page 2 of 2 PageID #: 49




                                          ORDER

       Accordingly, petitioner’s objections are OVERRULED.           The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ADOPTED. A final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.

      SIGNED this the 16 day of September, 2021.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                               2
